DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 9/22/22 has been entered in full. Claims 1, 4-6, 7, 11, 13-18 are amended. Claims 2, 3, 12 are canceled. Claims 1, 4-11, 13-22, 24 and 30-34 are pending. Claim 7, as amended, changes to word “linked” in line 2 to “directly fused”, but without the appropriate markings required for indicating amendments; i.e., strikethrough of “linked” and underlining of “directly fused”. Despite this presence of this non-compliant amendment, the amended claim has been entered along with the others.
Applicant's election with traverse of Group I, currently claims 1, 4-11 and 13-22, was previously acknowledged, but treated as an election without traverse because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Claims 24 and 30-34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 4-11 and 13-22 are under consideration.

Information Disclosure Statement
The Information Disclosure Statement of 9/22/22 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (3/23/22).
All objections and/or rejections of canceled claims 2, 3 and 12 are moot.
The objections to claims 1, 4-10 and 13-21 at page 2 are withdrawn in view of the amendments to the claims.
The rejection of claims 5, 7-10, 13, 14, 16 and 18-21 at pages 2-3 under 35   U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 4-9, 11, 15-20 and 22 at pages 4-5 under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al, U.S. Patent Application Publication 20140234945, is withdrawn in view of the amendments that limit the antigen binding proteins of independent claims 1 and 11 to antibodies or Fabs, which is not taught by Walker.
The rejection of claims 1, 11, 13, 14 and 22 at page 6 under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al, U.S. Patent Application Publication 2015/0010560, is withdrawn in view of the amendments that limit the transthyretin proteins of antigen binding proteins of independent claims 1 and 11 to ones that comprise the mutations C10A and K15A of the amino acid sequence of SEQ ID NO: 43.
The rejection of claims 10 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker et al, U.S. Patent Application Publication 20140234945, published 8/21/14, as applied to claim 9 or 20 above, and further in view of Chen et al, 2013. Adv Drug Deliv Rev. 65(10): 1357-1369 is withdrawn in view of the amendments to the claims for the same reasons as the withdrawal of the 102(a)(1) rejection of parent claims 9 and 20 over Walker.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-11 and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 8,633,153, issued 1/21/14 (cited on the 2/8/22 IDS), and which shares the inventor Kenneth Walker and assignee Amgen with the instant application, and further in view of Dimitrov et al, U.S. Patent Application Publication 2016/0264647, published 9/15/16 (cited previously). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. This rejection was set forth previously at pages 8-9 of the 3/23/22 Office Action.
The claims have been amended to limit the antigen binding proteins (ABPs) to antibodies, and to limit each transthyretin (TTR) protein to having the sequence of SEQ ID NO: 43, which is wildtype TTR, with residues 10 and 15 mutated to alanine (mutations C10A and K15A).
Claim 12 of '153 encompasses a fusion protein comprising a biologically active protein fused to a transthyretin (TTR) protein of claim 1, wherein the fusion protein has a longer half-life in serum than the biologically active protein lacking the TTR protein. The fusion protein of claim 1 encompasses one with two amino acid substitutions at positions cysteine 10 and lysine 15 in the sequence of SEQ ID NO: 1 (which is identical to instant SEQ ID NO: 43), and per dependent claims 2 and 7, each of these mutations may be alanine (i.e., C10A and K15A). Such TTR fusion proteins inherently have the property of forming homotetramers (which also comprise two homodimers) as evidenced by the examples of '153. Claim 12 does not recite that the biologically active protein is an antibody (claim 1 or 11) or Fab (Claim 11) as required by the claims as amended. 
Dimitrov teaches polypeptides, including antibodies, that bind an epitope in the MERS-Cov virus (e.g., ¶ 13). Dimitrov further teaches that "[i]n a preferred embodiment, the polypeptide is a monoclonal antibody or fragment thereof" (¶ 19) and may be a Fab fragment (¶ 23). Dimitrov teaches that such polypeptides can be fused to a fusion partner to increase the half-life of the polypeptide (¶ 28). Dimitrov further teaches that such fusion proteins may be formulated as pharmaceutical compositions (¶ 52). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion protein comprising a biologically active protein fused to TTR of claim 12 of '153 to use an antibody of Dimitrov, including a Fab fragment, as the biologically active protein, and further to formulate such a modified fusion protein as a pharmaceutical composition as taught by Dimitrov. The person of ordinary skill in the art would have been motivated to make such a change in order to increase the half-life of the antibody when administered, as suggested by Dimitrov. The person of ordinary skill in the art would have had a reasonable expectation of success because making fusion proteins was routine in the art at the time, as evidenced by the teachings of Dimitrov suggesting a variety of fusion partners for use (¶ 23), and further because claim 12 of ‘153 generally encompasses any "biologically active protein", and thus would be expected to work with the antibody of Dimitrov. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Such a modified fusion protein would meet the limitations of claims 1, 11, 13, 14 and 22. 
With respect to dependent claims 4-10 and 15-21, Dimitrov further teaches that the "The polypeptide (antibody) and one or more fusion partners can be joined via a linker (i.e., a flexible molecular connection, such as a flexible polypeptide chain)" (¶ 31), which indicates that such linkers may or may not be present. Dimitrov further teaches that an example of a suitable linker includes but is not limited to (GGGGS)3 (¶ 31). Dimitrov further provides examples of fusion proteins where the C-terminus of the polypeptide is fused to the N-terminus of the fusion partner (e.g., at ¶ 12, 32, 91). It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the modified fusion protein meeting the limitations of claims 1 or 11 obvious over claim 12 of '153 in view of Dimitrov and construct it using any of the options for fusion proteins taught by Dimitrov, such as constructing it with or without a linker, constructing it joined from the C-terminus of the antibody to the N-terminus of the fusion partner, and/or constructing with a (GGGGS)3 linker. The person of ordinary skill in the art at the time the invention was made would have been motivated to make the fusion protein, and have had a reasonable expectation of success in making it, for the reasons set forth above for parent claims 1 or 11, and would have considered any of the further options for fusion proteins taught by Dimitrov to be simple and predictable modifications for optimizing the basic fusion protein taught by Dimitrov. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Such a modified fusion protein would meet the limitations of claims 4-10 and 15-21.

At pages 15-16 of the reply filed on 9/22/22, Applicants traverse the rejection, arguing that the claims have been amended, and claim 12 of the ‘153 patent “does not recite a TTR protein complex comprising four TTR subunits, wherein each subunit of said TTR protein complex comprises the amino acid sequence of SEQ ID NO: 43” but with the mutation C10A and K15A. Applicants further argue that Dimitrov does not supplement the ‘153 patent as it does not each a TTR or a TTR variant. Applicants further argue that, with respect to claim 13, that the basis for this rejection was not set forth in the rejection of record.
These arguments as they pertain to the above rejection have been fully considered but are not found to be persuasive. The rejection has been restated in view of Applicants’ amendments to the claims. As stated therein, the fusion protein of claim 12 of ‘153 comprises a TTR protein of claim 1, which is a variant meeting the limitations of the TTR of the amended claims; i.e., having the sequence of SEQ ID NO: 43 but the mutations C10A and K15A. Furthermore, while claim 12 is directed to a fusion protein rather than a TTR protein complex comprising four TTR subunits, as set forth previously and reiterated above, the fusion protein of claim 12 inherently has the property of forming homotetramers (which also comprise two homodimers) as evidenced by the examples of '153, and thus is obvious over claim 12 in view of the teachings of Dimitrov. With respect to claim 13, this claim depends from claim 12, and differs only in that the TTR variant of the fusion protein is chemically modified with a chemical as listed in claim 8 (depending from claim 1). This claim was included in the rejection because it is directed to the same invention as parent claim 12.

New rejections necessitated by Applicants’ amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, as amended, limits the fusion protein of claim 6 to one wherein “each heavy chain C-terminus of each antigen binding protein is directly fused to the N-terminus of a TTR subunit”. The term “directly fused” was not present in the previous version of the claim, and parent claim 6 requires that the antigen binding proteins “are fused to said TTR protein complex via a linker”. As such, it is unclear how each antigen binding protein of claim 7 can be directly fused to a TTR subunit, when the parent claim requires a linker between them.
Claim 18 is rejected for the same reasons as claim 7; i.e., it adds the limitation “directly fused”, but depends from claim 17, which requires a linker.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 11, 13-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker et al, U.S. Patent Application Publication 20140234945, published 8/21/14 (cited previously), and further in view of Xu et al, U.S. Patent Application Publication 2015/0010560, published 1/8/15 (cited previously). The earliest date to which the instant application claims priority is 10/4/17.
The teachings of Walker in view of Xu that render obvious claims 11, 12, 15-20 and 22 are first set forth below, followed by how these teachings also render obvious claims 1, 2 and 4-9.
Independent claim 11 has been amended to limit the antigen binding proteins (ABPs) to antibodies, and to limit each transthyretin (TTR) protein to having the sequence of SEQ ID NO: 43, which is wildtype TTR, with residues 10 and 15 mutated to alanine (mutations C10A and K15A). Thus, claim 11 as amended encompasses a homotetramer fusion protein comprising four ABPs linked to a TTR protein complex, wherein the ABPs are antibodies or Fabs, and wherein the complex comprises four TTRs, each comprising SEQ ID NO: 43 with the mutations C10A and K15A.
Walker teaches fusion proteins comprising TTR and a "biologically active agent" (e.g., ¶ 8). Walker further gives specific examples of such agents, including parathyroid hormone (PTH) and bradykinin (¶ 31). Walker further demonstrates that fusion of TTR with either PTH or bradykinin form a homotetramer (¶ 122). Walker further teaches that the TTR proteins may be variants of SEQ ID NO: 1 (which is identical to instant SEQ ID NO: 43) with two amino acid substitutions (see claim 1), wherein the cysteine at position 10 is substituted for alanine (see claim 2) and the lysine at position 15 is substituted for alanine (see claim 9). Therefore, Walker teaches a homotetramer fusion protein comprising four antigen binding proteins (e.g., PTH or bradykinin), each linked to a TTR protein in a TTR protein complex, and further wherein the TTR has the sequence of SEQ ID NO: 43 but with the mutations C10A and K15A. Walker does not further teach that each ABP is an antibody. 
Xu teaches antibodies that bind to the human PAC1 protein (see Abstract). Xu further teaches modification of said antibodies by fusion with transthyretin (TTR), teaching "TTR has the capacity to form a tetramer, thus an antibody-TTR fusion protein can form a multivalent antibody which may increase its binding avidity" (¶ 243).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use an antibody as taught by Xu for as the biologically active agent in the fusion protein taught by Walker. The skilled artisan would have recognized that the antibody taught by Xu is a species of agent encompassed by the genus of biologically active agent taught by Walker, and thus using such a species where the genus is taught is a simple and predictable substitution of one equivalent for another. Furthermore, the person of ordinary skill in the art would have reasonably expected the antibody of Xu to function in the TTR fusion protein of Walker because Xu specifically suggests using such an antibody in a TTR fusion protein. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 13 limits the ABP of claim 11 to an antibody, which is one alternative recited in claim 11, and thus claim 13 is obvious over the teachings of Walker in view of Xu for the same reasons that this alternative of claim 11 is obvious.
Claim 14 limits the ABP of claim 12 to one that is a Fab. Xu further teaches that an antibody of the invention may be Fab fragment (¶ 55). As such, it would have further been obvious to use a Fab fragment in the fusion protein of claim 11 obvious over the teachings of Walker in view of Xu, and thus produce a fusion protein meeting the limitations of claim 14.
Claims 15 and 17 limit the fusion protein of claim 12 to one wherein the antigen binding proteins and the TTR are fused directly without a linker (claim 15) or via a linker (claim 17). Claims 16 and 18 further limit the fusion protein of claim 15 or 17, respectively, to one wherein a C-terminus of the antigen-binding protein is linked to an N-terminus of in the TTR complex. Walker further teaches a linker between the two parts is optional (¶ 73); i.e., the fusion protein can be made with or without a linker. Walker further teaches that in the construct encoding the fusion proteins, the two parts can be placed in either order; specifically, "the TTR gene and gene encoding the protein of interest (the "fusion partner genes") can be ligated together in either orientation (e.g., TTR gene at the 5' or 3' end of the construct)" (¶ 74). The embodiment with the TTR gene at 3' end of the construct would result in the C-terminus of the protein attached to the N-terminus of TTR. As such, it would have further been obvious to use this embodiment in the fusion protein of claim 11 obvious over the teachings of Walker in view of Xu, and thus produce a fusion protein meeting the limitations of claims 15, 16, 17 or 18.
Claims 19 and 20 further limit the fusion protein of claim 18 to one wherein the linker is an amino acid linker (claim 19) that is 1-40 amino acids in length (claim 20). Walker further teaches an example of TTR-bradykinin fusion including an amino acid linker with the sequence of GSGSG, which is 5 amino acids in length. As such, it would have further been obvious to use these embodiments in the fusion protein of claim 11 obvious over the teachings of Walker in view of Xu, and thus produce a fusion protein meeting the limitations of claims 19 or 20.
Claim 22, in the alternative, is directed to a pharmaceutical composition comprising a homotetramer fusion protein of claim 11. Walker further teaches that the fusion proteins of the invention comprising TTR fused to a biologically active agent can placed in a pharmaceutically acceptable carrier (¶ 9), which meets the limitation of a pharmaceutical composition. As such, it would have been obvious to place the fusion protein obvious over the teachings of Walker in view of Xu that meets the limitations of claim 11 into a pharmaceutical composition as taught by Walker.
Claims 1 and 4-9 recite the same limitations as claims 11 and 15-20, respectively, except that the fusion protein is a "homodimer" rather than a "homotetramer". Because a homotetramer is by definition composed of two sets of homodimers, and thus comprises two homodimers, the teachings of Walker directed to homotetramers also meet the limitations of the instant claims directed to homodimers. As such, the fusion protein obvious over the teachings of Walker in view of Xu also meet the limitations of claims 1 and 4-9.

Claims 10 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker et al, U.S. Patent Application Publication 20140234945, published 8/21/14 (cited previously), and further in view of Xu et al, U.S. Patent Application Publication 2015/0010560, published 1/8/15 (cited previously), as applied to claim 9 or 20 above, and further in view of Chen et al, 2013. Adv Drug Deliv Rev. 65(10): 1357-1369 (cited previously). 
Claims 10 and 21 limit the fusion protein of claim 9 or 20, respectively, to one wherein the amino acid linker is selected from a group including "GGGGS".
The fusion protein of claims 9 and 20 are obvious over the teachings of Walker in view of Xu for the reasons set forth above. Walker further teaches an example of using a linker with the sequence "GSGSG", but does not further teach a linker with the sequence "GGGGS".
Chen is a review directed to the property, design and functionality of fusion protein linkers (see Title). Chen teaches that "The most commonly used flexible linkers have sequences consisting primarily of stretches of Gly and Ser residues (“GS” linker). An example of the most widely used flexible linker has the sequence of (Gly-Gly-Gly-Gly-Ser)n" (page 1357). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use "GGGGS" linker as taught by Chen in as the linker in a fusion protein obvious over the teachings of Walker in view of Xu meeting the limitations of claims 9 or 20. Walker provides an example of using a linker fitting the category of flexible GS linker as taught by Chen, and Chen provides another example of such of identical length. As each linker is of the same type and length, changing one for the other represents a simple and predictable substitution of one equivalent for another known in the prior art. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646